DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-11 in the reply filed on 12/30/20 is again acknowledged.  Claims 12-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The Examiner notes Applicant’s Arguments for rejoinder on pages 8-9 of Arguments submitted on 07/12/21, but submits the request for rejoinder is premature as Applicant elected Group I without traverse and no claims have been found allowable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation “one or more floats being associated with one or more densities configured to correspond to one or more components of the liquid sample, wherein at least one float of the one or more floats comprises at least one collection region, wherein configured to be associated with a density corresponding to a first component of the one or more components of the liquid sample such that the at least one collection region is configured to allow acoustic ejection from the at least one collection region through the outlet”.  The Examiner submits the highlighted portions of the claim are unclear.  The Examiner first submits the terms “configured to correspond to one or more compounds of the liquid sample” and “configured to be associated with a density corresponding to a first component of the one or more components of the liquid sample” are unclear because the liquid sample is not part of the claimed device. Claim 6 recites “a sample container for holding and transferring a liquid sample” in the preamble.  Claim 6, then, does not positively recite the liquid sample as part of the device.  Given that the liquid sample is not part of the device, it is unclear what structural or functional features of the float are required to yield a float that is “configured to correspond to one or more compounds of the liquid sample” and “configured to be associated with a density corresponding to a first component of the one or more components of the liquid sample”. The Examiner also notes the terms “configured to correspond” and “configured to be associated” are not defined in any way in the Specification with respect to structural or functional features of the float. Therefore, the cited limitations are unclear. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-11 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2003/0085952) in view of Ross et al. (US 2007/0020629). Williams teaches an apparatus for controlling a source liquid in an acoustic election system.  The device is best shown in Figures 2A-11B and described in Paragraphs 0043-0088.
Regarding claim 6, 7, 8 and 37 — As shown in Figure 4A, Williams teaches a multiwell plate (300) with each well (300) having an inlet (opening of reservoir 310) configured to allow a liquid sample into the well, and an outlet (capillary lumen 320) configured to allow one or more droplets of the liquid sample to exit the sample container by one or more acoustic rejections respectively wherein the inlet and outlet are in different locations. Williams does not teach “one or more floats being associated with one or more densities configured to correspond to one or more components of the liquid sample, wherein at least one float of the one or more floats comprises at least one collection region, wherein the at least one float is configured to be associated with a density corresponding to a first component of the one or more components of the liquid sample such that the at least one collection region is configured to allow acoustic ejection from the at least one collection region through the outlet”.
Ross teaches a device and method for blood separation. The device is best shown in Figures 1-12 and described in 0023-0060. The device (assembly 120) includes a coated reservoir (130), closure and float (separator 170) that is used in separation of blood components. In Paragraph 0027, Ross teaches that the container may be the wells of a microtiter plate. The separator (170) floats in the container during separation. Again, see the Figures. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the coated container and float from Ross with the device of Williams. One of ordinary skill in the art would add the affinity reagents and float to Williams in order to perform blood separation as taught by Ross. Ross teaches choosing the separator based on the sample properties (density) in Paragraph 0037.  The Examiner considers the wider interior portion of separator (170) of Ross to meet the limitation of a collection region of the float (separator 170). With respect to the float comprising a collection region configured to allow acoustic ejection from the collection region, as previously noted the separator (170) contains an interior which the Examiner considers to be a collection region. The Examiner further notes that the separator (170) of Ross may be placed into the inlet (opening of reservoir 310) or outlet (capillary lumen 320) of Williams and that 
Regarding the limitation of “wherein the inlet and outlet are in different locations” — The Examiner submits that while the inlet and outlet may both be inside the wells of the device (100) of Williams, the inlet and outlet are still “in different locations” - next to each other in the well. This includes the embodiments of the Williams device shown in Figures 2B-5B. The Examiner further submits that either location may be used as an inlet or outlet. 
Regarding claims 2, 3 and 4 — As shown in Figure 4A, the multiwell containers (well 300) of Williams include a side surface of the well (bottom 395) that is in the horizontal orientation and opposite the outlet - and also configured to allow acoustic coupling between the sample container and the acoustic generator.
Regarding claim 5 — Figures 7B and 9 of Williams show a sliding component that forms a cap or cover over the well (720/820).
Regarding claims 9-11 — Ross teaches coating the walls with affinity molecules in Paragraph 0060.

Response to Arguments
Applicant’s arguments, filed 07/12/21, with respect to the finality of the Office action mailed on 04/15/21 have been fully considered and are persuasive. Applicant has argued the Examiner acted prematurely in making the previous Office action final. See pages 7-8 of Applicant’s Remarks. The 

Applicant’s arguments, filed 12/30/20 and 07/12/21, with respect to the rejection(s) of claim 6 under 305 U.S.C. 103 as being unpatentable Williams et al. (US 2003/0085952) in view of Ross et al. (US 2007/0020629) have been fully considered but they are not persuasive.  Applicant has amended claim 6 to recite “one or more floats being associated with one or more densities configured to correspond to one or more components of the liquid sample, wherein at least one float of the one or more floats comprises at least one collection region, wherein the at least one float is configured to be associated with a density corresponding to a first component of the one or more components of the liquid sample such that the at least one collection region is configured to allow acoustic ejection from the at least one collection region through the outlet”.  Applicant has then argued that this combination of features recited in amended claim 6 is not taught or suggested by the prior art Williams and Ross. See page 8 of Applicant’s Remarks submitted on 07/12/21. 
The Examiner respectfully disagrees and submits the following in rebuttal. With respect to the float being associated with one or more densities configured to correspond to a component of the liquid sample, the Examiner again directs Applicant to Paragraph 0037 of Ross where Ross teaches the selection of the beads and separator based on density. With respect to the float comprising a collection region configured to allow acoustic ejection from the collection region, the Examiner submits the separator (170) contains an interior which the Examiner considers to be a collection region. The Examiner further notes that the separator (170) of Ross may be placed into the inlet (opening of reservoir 310) or outlet (capillary lumen 320) of Williams and that placement of the separator into the outlet portion would align the collection region of the separator such that material from the collection region may be directly acoustically ejected from the outlet via the top of the separator. The Examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                            Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                       November 06, 2021